PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/600,299
Filing Date: 19 May 2017
Appellant(s): Kendrup, John, Ingvar Feldtblad



__________________
Pejman Sharifi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed Nov. 25, 2020.  

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated Dec. 20, 2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims: 

Claims 1-4, 6-9, 11-16, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over NASH (US 4,292,965; Issued Oct. 6, 1981) in view of GREENBLATT (US 2004/0213846; Pub. Oct. 28, 2004), BOULAIS (US 2006/02541824; Pub. Nov. 9, 2006), ZAFFARONI (US 3,845,761; Issued Nov. 5, 1974), HIGUCHI (US 3,903,880; Issued Sep. 9, 1975), and RON (US 2015/0004213; Priority to at least Dec. 16, 2012).  
Claim Interpretation:  The phrase, "as measured by laser scattering using volumetric measurements based on an approximately spherical particle shape" merely states the way in which the mean particle diameter is intended to be measured.  This limitation does NOT limit the claimed particle shape or "geometric structure" in any way.  As made clear in pars. [0036]-[0038] of the specification, the shape of the particle can be anything (e.g., plate-like, flat, semi-spherical, ellipsoidal, cylindrical, etc.), even if laser scattering using volumetric measurements based on an approximately spherical particle shape is used to determine the particle diameter.  In other words, "an approximately spherical particle shape" is an arbitrary assumption one makes when using laser 
Nash discloses improved intravaginal rings with an inert elastomer core, a medicated layer surrounding the core (e.g. containing a contraceptive steroid), and an outer inert elastomer (polymeric) layer (i.e. which does not contain any active ingredient) intended to control the release rate of the drug in the medicated layer (title; abstract; Figs. 1-2; col. 2, lines 24-31).  A comparison of Fig. 1 of Nash with instant Fig. 1 makes clear that Nash discloses the same structure for the three layers of the intravaginal ring as are instantly claimed.  Nash does not teach the use of a particulate material in the polymeric layer material.  However, this feature is obvious in light of the prior art.  
For example, Greenblatt discloses polymer-clay (inert) nanocomposite materials for extended release of active ingredients (title; abstract).  Greenblatt teaches a polymer-clay nanocomposite that contains clay platelets dispersed in a polymer matrix that partially or completely encapsulates an active ingredient reservoir (abstract).  The polymer-clay materials may be applied to a substrate for application to, inter alia, the vagina ([0042]).  Greenblatt teaches that clay platelets dispersed in a polymer matrix layer provide advantageous release over a longer period of time (i.e. a slower release rate) relative to the polymer matrix that does not contain the dispersed clay particles due to the diffusion barrier effect of the clay particles (i.e. since the active ingredient(s) must diffuse between and around said particles, which therefore increase the pathlength of diffusion) (abstract; [0005]-[0008], [0016]-[0018]).  That is, the particles have a geometric shape and the active ingredient is contained within the spaces between the particulate material prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  However, in the interest of compact prosecution, Boulais is cited as well.  
Boulais is directed to coating medical devices (of any type) with solid particles (title; abstract; [0038], [0040]).  Boulais teaches the coatings may be used as barrier diffusion layers to control release of active agents ([0002], [0034]-[0036]).  The particles may be applied as a blend of the solid agent and a filler, and the filler may be a polymer material ([0009], [0012], [0015]).  The particle size is substantially uniform, and Boulais teaches the particle size of the solid agent may be between about 1-500 µm, 5-100 µm, or 10-50 µm ([0021]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include the claimed amount of particulate clay, having the instantly claimed particle diameter (per both Greenblatt and/or Boulais), in the polymeric layer of Nash.  One would have been motivated to do so with the expectation of advantageously extending the release of active ingredients from the drug-containing layer (i.e., providing a slower release rate of the drug due to the diffusion barrier effect of the clay particles since the active ingredient(s) must diffuse between and 
Regarding the limitation of zero order release of the active ingredient, the references do not expressly teach zero order release per se.  However, Both Nash and Greenblatt teach the importance of constant drug release that does not vary over time (e.g., which one of skill in the art would understand to refer to "zero order" release) (see Nash at col. 3, lines 11-23; col. 10, lines 12-16 and Greenblatt at [0002]).  Nonetheless, in the contraceptive art, any skilled artisan would have found it obvious to prepare an intrauterine contraceptive device with zero order release.  The following references express this fact in a variety of ways.  
Zaffaroni discloses intrauterine contraceptive devices for the delivery of progestational and estrogenic agents (title; abstract).  Zaffaroni teaches that administration of controlled amounts of an anti-fertility agent at a constant (zero order) rate and over a prolonged period of time are an objective in the contraceptive art, and that formulations that do not achieve this result can be problematic
Similarly, Higuchi discloses intrauterine contraceptive devices (title; abstract).  Higuchi teaches that it is desirable and important in therapeutic medical programs to provide slow release of a drug at a controlled rate over a prolonged period of time.  In many therapeutic programs such a rate of release should be constant or have a zero order time dependence, that is, the rate of release is independent of time.  For example, in contraception, it has been found that fertility can be regulated by release of progesterone to the uterus from a drug-delivery device inserted in the uterine lumen; with release of progesterone at a constant rate for a prolonged period, a convenient long term birth control procedure is provided (col. 1, lines 21-37).  Higuchi further teaches that zero order drug release allows for the administration of an effective amount of drug over a prolonged period of time while avoiding an excessive amount of drug at the biological site (col. 12, lines 36-42).  
Similarly, Ron discloses vaginal drug delivery devices (e.g. vaginal rings) (title; abstract).  Ron teaches in order to achieve constant levels of each of one or more active agents and avoid the inefficiencies of concentration peaks and valleys, active agents can be released from a delivery device at a rate that does not substantially change with time (so called zero-order release) ([0060], [0110]; Fig. 9).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to prepare the intravaginal ring contraceptive devices of Nash with inert (e.g., clay) particles in the polymeric layer of Nash and to formulate the devices to achieve zero order release of the contraceptive steroid.  One would have been motivated to do so since 1) administration of contraceptive agents at a constant (zero order) release rate is an objective in the contraceptive art and 2) zero order drug release allows for convenient long term birth control which avoids excessive amount of drug at the biological site (per Higuchi), and 3) constant levels (zero-order release) of contraceptive agents avoid the inefficiencies of concentration peaks and valleys in contraceptive therapy.  The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006).  
Regarding claim 6, Greenblatt teaches that the clay platelets are modified by exfoliation to maximize polymer-clay interaction, and may also be hydrophobically modified ([0016], [0047]).  
Regarding claims 7-8, Nash teaches the thickness of the outer inert elastomer layer (the instant "first layer") is about 0.1-0.6 mm (col. 4, lines 13-15).  
Regarding claims 13-15, Nash teaches that the core can be made of ethylene vinyl acetate (i.e., a thermoplastic polymer according to par. [0051] of the instant application) and other thermoplastic polymers, and the other layers can be made of silicone or siloxane elastomers  (col. 1, line 66 to col. 2, line 2; col. 4, line 32 to col. 5, line 7).  
Regarding claim 16, Nash teaches the desirability of using estrogenic steroids (col. 3, line 49 to col. 4, line 9; col. 5, line 67 to col. 6, line 19).  

Claims 1-9, 11-16, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over NASH (US 4,292,965; Issued Oct. 6, 1981) in view of GREENBLATT (US 2004/0213846; Pub. Oct. 28, 2004), BOULAIS (US 2006/02541824; Pub. Nov. 9, 2006), RUSKIN (US 2003/0092817; Pub. May 15, 2003), ZAFFARONI (US 3,845,761; Issued Nov. 5, 1974), HIGUCHI (US 3,903,880; Issued Sep. 9, 1975), and RON (US 2015/0004213; Priority to at least Dec. 16, 2012).  
The teachings of Nash, Greenblatt, Boulais, Zaffaroni, Higuchi, and Ron are presented supra and are incorporated herein.  Regarding the particulate species of talc, the teachings of Ruskin are noted.  
Like Greenblatt, Ruskin discloses methods for reducing the rate of diffusion of a slow release material through a host polymer to increase the useful life of the slow/extended release product (title; abstract).  Like Greenblatt, Ruskin accomplishes this objective by adding an inert fine particulate material into a polymer through which an active ingredient must diffuse.  Ruskin teaches that clays such as montmorillonite (also taught by Greenblatt at [0023]) and talc are suitable as the materials that slow the diffusion rate ([0032]-[0033], [0043]).  
Since Ruskin teaches an overlapping set of diffusion slowing agents as Greenblatt, Ruskin effectively establishes these agents to be functional equivalents.  It is noted that the MPEP states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  See MPEP § 2144.06(II).  

Claims 1-4 and 6-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over NASH (US 4,292,965; Issued Oct. 6, 1981) in view of GREENBLATT (US 2004/0213846; Pub. Oct. 28, 2004) BOULAIS (US 2006/02541824; Pub. Nov. 9, 2006), KISER (WO 2013/013172; Pub. Jan. 24, 2013), ZAFFARONI (US 3,845,761; Issued Nov. 5, 1974), HIGUCHI (US 3,903,880; Issued Sep. 9, 1975), and RON (US 2015/0004213; Priority to at least Dec. 16, 2012).  
The teachings of Nash, Greenblatt, Boulais, Zaffaroni, Higuchi, and Ron are presented supra and are incorporated herein.  Regarding claim 10, Nash does not expressly teach the drug layer divided into sections, but this is a minor variation that would have been obvious to anyone of skill in the art.  
For example Kiser discloses intravaginal ring drug delivery devices (title; abstract).  Kiser teaches that the devices may have multiple segments, and that different drugs may be present in each segment ([0025], [0032], [0037]-[0038], [0041], [0045]; Example 10).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include different drugs in different segments of the drug-containing medicated polymeric layer of Nash.  One would have been motivated to do so with the expectation of expanding the utility of the drug delivery device (e.g., to treat/prevent more conditions than that of a single drug alone) and to provide tailored therapy for individual patients.  Further, doing so is merely using a configuration known in the prior art (i.e., combining prior art elements according to known methods) to achieve predictable results.  
Regarding claim 17, Kiser teaches that examples of intravaginally administrable drugs include contraceptive agents, microbicides (i.e., antimicrobial agents, antiviral agents, spermicides, etc.) ([0029]-[0030], [0041], [0046], [0063], [0100]; claim 24).  

Double Patenting
U.S. Patent No. 9,775,905
Claims 1-18 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,775,905 in view of ZAFFARONI, HIGUCHI, and RON.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '905 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '905 claims recite certain shapes for the particulate material and do not recite a release profile (zero order release).  However, the instant claims embrace any shape of particles, and any/all of ZAFFARONI, HIGUCHI, and RON teach the concept of zero order release in contraceptive vaginal ring/intrauterine devices.  Thus the entire scope of the instant claims is considered an obvious variation of the '905 claims.  

(2) Response to Argument
Appellant's arguments have been fully considered but are not persuasive.  
Appellant argues that the examiner ignored the wherein clause of claim 1 (Brief, pgs. 7-9).  
The wherein clause of claim 1 was not ignored.  Rather, the wherein clause was expressly considered and was afforded all the patentable weight that it deserves.  Appellant bases this argument on the 'Claim Interpretation' section that precedes the discussion of the references in the body of the rejection (see p. 3 of the Office Action dated 12/20/19).  However, the 'Claim Interpretation' section does not state or even imply that the wherein clause was ignored.  The 'Claim Interpretation' section was Claim Interpretation' section, however, clarifies that the phrase in question refers to a measurement technique and does not require spherical particles; this interpretation is completely in line with the specification.  For example, par. [0038] (cited in the 'Claim Interpretation' section) of the specification states, "The particulate material can in principal have any three-dimensional shape as long as either the length of the path of the diffusion through the polymeric material in the first layer is increased and/or the amount of the active ingredient(s) which can be dissolved in the polymeric material in the first layer is reduced."  Appellant, in fact, admits that this interpretation is correct.  See the bottom of p. 7 of the Brief, referring to par. [0036] of the specification, which states, "The present invention can comprise particles of any shape, e.g. semi-spherical, ellipsoidal, cylindrical particles."  Thus, nothing in the 'Claim Interpretation' section is at odds with what appellant asserts, and the wherein clause was not ignored.  
It is further pointed out that the instant claims are product claims, not method claims.  Therefore, the claims do not require a step of measuring particle size by laser scattering using volumetric measurements based on an approximately spherical particle shape.  Nor do the claims require any particular shape for the particles.  As made clear by the specification (e.g., see pars. [0036]-[0038]), a wide variety of shapes and materials are contemplated within the scope of the present invention.  
one makes when using laser scattering as a measurement technique, which is true.  The assumption could be that the particles are all some other shape (e.g., cylinders, cubes, pyramids, discs, etc.) instead of spheres.  Said a different way, the phrase "based on an approximately spherical particle shape" could be rewritten as "assuming an approximately spherical particle shape," and the claim would have the same meaning.  
Appellant references a Malvern laser scattering particle size analyzer, which is mentioned once in the specification (par. [0036]) as an example of one type of device that could be used to measure the instant particle size.  Appellant points to a website purported to discuss said Malvern laser scattering particle size analyzer and presents further arguments based on information purported to come from said website (Brief, pgs. 8-9).  
The examiner notes that the website citation on the bottom of p. 8 of the Brief has not been cited on any IDS and has not been provided to the USPTO.  Neither this website nor the arguments now based thereon were presented previously.  Thus, the examiner cannot comment further on the contents thereof, and it is also improper for appellant to rely on this information.  Therefore, the arguments regarding an "equivalent sphere" model or method (e.g., on pgs. 8-9) should not be considered, as they were not made previously and are not supported by evidence in the record.  Note also that the specification says nothing about an "equivalent sphere" model or method.  Even if these 
Appellant argues that Nash and Greenblatt do not teach the instantly claimed particle size feature (Brief, pgs. 9-11).  
To support this argument, appellant proffers sample calculations for the volumes of the particles described by Greenblatt.  Of note, appellant has stated on the record that: 
"Measurement with laser diffraction is not so common for platelets, probably due to agglomeration of the plates, and this provides a result that does not reflect the properties of the nano clay.  Conversion of particle size is also not straight forward." (10/5/18 declaration, item #6)

Yet appellant proceeds to offer an argument based on conversion of particle size that has been admitted not to be straight forward with no further discussion or explanation.  Thus, it is unclear whether appellant's calculations should be considered "straight forward" or even comparable to the instant claims.  Even assuming all the assumptions underlying appellant's calculations are valid, appellant has provided no evidence that use of a laser scattering method would result in the same dimensions noted by Greenblatt.  Laser scattering techniques measure particle size distributions, and no evidence has been provided to show that the sample calculations, which rely on only two theoretical plate-shaped cubes (rectangles) (see pgs. 10-11 of the Brief), are valid comparisons to data generated by actually measuring a sample of particles with said dimensions as a mean size.  Given the admission by appellant that such measurements are not common for platelets and that conversions of particle size are not straight forward, this is an important question that has not been answered.  
and can be properly compared to data obtained by a laser scattering technique, appellant's own calculations support the finding of obviousness in this case.  Appellant's own calculations arrive at a value of 2.5 µm for the upper end of the range expressly taught by Greenblatt.  The lower end of appellant's claimed range is 3.6 µm.  These values are extremely close to one another, differing by only slightly more than one micron (1.1 µm).  MPEP § 2144.05(I) states a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Importantly, appellant has provided absolutely no evidence of superior or unexpected effects for the claimed range.  Nor has any evidence of criticality been presented for the claimed range.  Appellant has not even asserted any special effect or criticality for the claimed range over the ranges taught by the prior art (Greenblatt and Boulais).  Notably, the declaration filed 10/5/18 (which is directed to parent application 14/766,121 and not the instant application) provides no comparative evidence or data, and asserts no unexpected or superior effects.  This is particularly true in light of the teachings of Greenblatt and Ruskin, which disclose the use of particulates (clays) for the same purpose as instantly claimed.  
Further, pars. [0022] and [0035] of the specification teach that the particulate material may have a mean particle size between 0.1 µm and 100 µm, so any values within this range are presumed to function in an equivalent way.  Par. [0035] of the specification teaches that preferred mean particle sizes are between 0.5 µm-50 µm; more preferred between 1 µm-30 µm and even more preferred between 2 µm-20 µm.  Par. [0035] further teaches that only sizes below 0.1 µm may not be effective.  It is reiterated that appellant's own calculations for Greenblatt's particles fall within the preferred ranges taught in the 
As with the website citation on p. 8 of the Brief, the examiner again notes that the website citation on the bottom of p. 10 of the Brief has not been cited on any IDS and has not been provided to the USPTO.  Thus, the examiner cannot comment further on the contents thereof and it is improper for appellant to rely on this information as well.  Therefore, the arguments regarding appellant's assumption for the shape of nanoclay platelets (e.g., on p. 10) should not be considered, as they were not made previously and are not supported by evidence in the record.  
Through p. 11 of the Brief, appellant's arguments regarding the particle size are directed to Greenblatt in isolation (not in combination with Boulais).  
At p. 12 of the Brief, appellant turns to Boulais, arguing that Boulais does not cure the deficiency of Greenblatt (Brief, pgs. 12-14).  
Appellant characterizes the citation of Boulais as a "fallback position."  But this is not true.  Claims 1-4, 6-9, 11-16, and 18 were rejected as being unpatentable over Nash in view of Greenblatt, and Boulais (along with other references), which must therefore be considered together.  Boulais is directed to coating medical devices (of any type) with solid particles (title; abstract; [0038], [0040]).  Like Greenblatt, Boulais teaches that the coatings may be used as barrier diffusion layers to control release of active agents ([0002], [0034]-[0036]).  Like Greenblatt, the particles of Boulais may be applied as a blend of the solid agent and a filler, and the filler may be a polymer material ([0009], 
Appellant does not dispute the actual teachings of Boulais.  Rather, appellant criticizes the linkage between Boulais and Greenblatt as "insufficient" (Brief, p. 12).  Appellant does not criticize the size range for the solid particles disclosed by Boulais.  Appellant criticizes Boulais for disclosing different materials and shapes than those of Greenblatt.  However, there is no requirement that Boulais disclose the same materials or shapes.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Appellant argues that there is no reasonable expectation of success because Greenblatt and Boulais are alleged to not be combinable (Brief, pgs. 12-14).  
However, the references are clearly combinable.  Boulais addresses substantially the same problem addressed by both Greenblatt and the instant application, namely the application of coatings containing solid particles to act as diffusion barriers for the drugs contained within the coated medical devices.  Boulais teaches: 
"…. drug release coatings on medical devices may provide for controlled release, including sustained release, of therapeutic agents." (par. [0002])



Nor is Boulais limited only to the materials expressly disclosed.  Boulais teaches: 
"The solid agents used in the present invention are any desirable suitable solid agents. Suitable solid agents include any solid form of a compound or material or mixture of compounds or materials. Specifically included as solid agents are powders or granular materials of any sort." (par. [0013]; emphasis added)

Regarding the polymers in which the solid agents of both Greenblatt and Boulais are coated onto medical devices, these two references disclose a significantly overlapping set of polymers.  For example, both Greenblatt and Boulais teach silicones, polyurethanes, polyethers, polyamides, polyacrylamides, polycarbonates, polyanhydrides, vinyl acetates (such as ethylene vinyl acetate), etc. (see Greenblatt at [0020]-[0021]; and Boulais at par. [0028], [0029], [0031]).  Boulais even discloses processes to coat medical devices with solid agents that are not uniformly coated by conventional technologies ([0007], [0020]).  Given the similar nature of the problems addressed by both Greenblatt and Boulais, the similarity in the disclosed polymers (used to coat the solid particles onto medical devices) and the improvements in coating uniformity offered by Boulais, there is ample reason to combine the references.  
Moreover, the lower end of the particle size range disclosed by Boulais overlaps with the upper end of the range taught by Greenblatt.  The MPEP states that a range can be disclosed in multiple prior art references instead of in a single prior art reference.  See MPEP § 2144.05(I).  Based on the combination of Greenblatt and Boulais, an artisan would understand that particles (including the clay particles of Greenblatt) having sizes from 0.1-20 µm (per Greenblatt) up to 500 µm (per Boulais) would be useful for coating medical devices to prepare a diffusion barrier coating.  Further, Zaffaroni teaches that 
Appellant argues that impermissible hindsight has been used because appellant argues that it is not obvious to modify Nash in view of Greenblatt since Nash teaches a different means of altering the release rate of active agents (Brief, pgs. 15-17).  
Nash's mention of a different means of adjusting the release rate of active agents does not take away from the fact that the prior art (e.g., Greenblatt and Ruskin) also recognizes other means to achieve the same effect.  The prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed...." See MPEP §2143.01(1).  Thus, there is no "teaching away" in Nash.  Moreover, Greenblatt provides a strong motivation to use the extended release means (incorporating solid clay particles) disclosed by Greenblatt.  Specifically, Greenblatt teaches: 
"The extended release dosage form is characterized as having a slower release rate for the active ingredient than a conventional dosage form containing the polymer matrix and the active ingredient but not containing the exfoliated clay dispersed in the polymer matrix." (par. [0017])

Thus, by using particles such as clay platelets in the outer polymer layer of Nash (a conventional dosage form lacking clay particles dispersed in the outer polymer matrix) as a diffusion barrier (as taught by Greenblatt and Boulais), one would expect a slower (i.e., improved) release of active ingredient from the intravaginal ring of Nash.  Doing so 1) combining prior art elements according to known methods to yield predictable results, 2) use of a known technique (i.e., the addition of clay platelets to a polymer barrier layer to provide a diffusion barrier for an encapsulated drug) to improve similar devices in the same way, or 3) applying a known technique (i.e., the addition of clay platelets to provide a diffusion barrier for an encapsulated drug) to a known device ready for improvement to yield predictable results.  
Appellant argues that one would not include clay particles in the outer layer (15) of Nash but instead would include them in the medicated layer (13) (Brief, pgs. 16-17, referring to Fig. 1 of Nash).  
This argument misconstrues the teachings of Greenblatt and is directly refuted by the very same citations quoted by appellant.  Specifically, appellant cites [0028], which states: 
"The extended release polymeric dispenser includes a reservoir of the active ingredient that is encapsulated by the polymer-clay nanocomposite layer. Optionally, the extended release polymeric dispenser also includes active material in the polymer-clay nanocomposite layer encapsulating the active ingredient reservoir." (par. [0028]; emphasis added)

In par. [0039] Greenblatt describes a process where active ingredient particles are coated with the polymer-clay nanocomposite layer.  In other words, the particles described by Greenblatt in par. [0039] are the active agent reservoir, which is coated by an active agent-free polymer-clay matrix layer.  Thus, Greenblatt clearly teaches the very same arrangement of layers discussed by Nash, namely an active agent-free outer polymer-clay nanocomposite layer (corresponding to outer layer 15 in Nash) encapsulating an inner reservoir of the active ingredient (corresponding to inner layer 13 in Nash).  In the may also contain active material (active agent) in addition to the active ingredient reservoir, but this arrangement is optional, not required.  Therefore, an artisan would clearly envision placing the particulate diffusion barrier material in the outer layer (15) of Nash, not the active ingredient containing inner layer (13) as suggested by appellant.  
Finally, the examiner notes that appellant has not argued the double patenting rejection over US Patent 9,775,905, which should therefore be maintained.  
For the above reasons, it is believed that the rejections should be sustained.  
Respectfully submitted, 

/Kevin S Orwig/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        

Conferees:

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658 
                                                                                                                                                                                                       /BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.